In State ex rel. Grays Harbor Const. Co. v. Department ofLabor  Industries, 167 Wash. 507, 10 P.2d 213, we said:
"From the authorities cited and the excerpts from two of them quoted, it follows that, the workmen's compensation act having been in force within the territorial boundaries of Rainier national park at the time jurisdiction thereof was ceded to the United States, the act remained in force until Congress passed an act which superseded it. Up to the present time, no act of Congress has been passed which is in any respect inconsistent with the operation of the workmen's compensation act over the park."
On appeal in that case, the attorney general quoted in his brief the congressional enactment (chapter 15, Act of February 1, 1928, 45 Stat. 54, 16 U.S.C.A. (Sup.), § 457), and argued that it extended the compensation act of this state to extrahazardous employment within the park area. The attorney general urged construction by this court of the act in question, and stated that this statute "has never been construed by any court so far as we have been able to ascertain."
Manifestly, we failed to give the congressional enactment *Page 600 
the construction later given by us and the United States supreme court in the case of Murray v. Gerrick  Co., 172 Wash. 365,20 P.2d 591, 291 U.S. 315, 54 S. Ct. 432, 92 A.L.R. 1259. It would indeed be, as the United States supreme court held in the case cited, an incongruous situation to hold that this law is in part effective and in part ineffective within the area under the jurisdiction of the Federal government. I cannot agree with the dissenting opinion that the above cited congressional act (which we disregarded in State ex rel. Grays Harbor Const. Co. v.Department of Labor  Industries, supra) fortifies the authority of the opinion in which we failed or refused to notice the congressional enactment. State ex rel. Grays Harbor Const. Co.v. Department of Labor  Industries, 167 Wash. 507,10 P.2d 213, should be overruled.
The congressional act of July 25, 1936, 40 U.S.C.A., § 290, mentioned in the majority opinion, we may note. That enactment was doubtless intended to supply the remedy not afforded by the congressional act of 1928. It weakens the authority of State exrel. Grays Harbor Const. Co. v. Department of Labor  Industries,supra. The judgment of the trial court should be affirmed.